COURT OF APPEALS
                                SECOND DISTRICT OF TEXAS
                                     FORT WORTH


In the ten (10) causes listed immediately hereunder the following was entered:

      Pursuant to and in compliance with an Order of the Supreme Court of Texas, signed
September 22, 2015, Misc. Docket No. 15-9199, it is ordered that these causes be transferred
to the Eighth Court of Appeals at El Paso, Texas, and that the Clerk of this Court certify all
orders made in this Court, and transmit all records and papers in said causes to the Clerk of the
Eighth Court of Appeals.

CASE NUMBER           STYLE OF CASE                                                 COUNTY

 1.   2-15-306-CR     Jerry Lee Hutto v. State of Texas                             Montague
 2.   2-15-308-CR     Bruce Edward Henderson v. State of Texas                      Tarrant
 3.   2-15-309-CR     Bruce Edward Henderson v. State of Texas                      Tarrant
 4.   2-15-310-CR     Bruce Edward Henderson v. State of Texas                      Tarrant
 5.   2-15-311-CR     Bruce Edward Henderson v. State of Texas                      Tarrant
 6.   2-15-312-CR     Bruce Edward Henderson v. State of Texas                      Tarrant
 7.   2-15-313-CR     Staten William Corbett, Jr.v. State of Texas                  Tarrant
 8.   2-15-314-CR     James Roberts, Jr. v. State of Texas                          Tarrant
 9.   2-15-288-CV     Vern Bauer and Joella Jacobson v. Forest River, Inc.          Tarrant
10.   2-15-289-CV     Richard Alan Clark, et al. v. Lori Vae Clark                  Denton

       I, DEBRA SPISAK, Clerk of the Second Court of Appeals at Fort Worth, Texas, hereby
certify that the foregoing is a true copy of this Court's Order entered October 1, 2015,
transferring the above ten (10) causes from this Court to the Eighth Court of Appeals at El Paso,
Texas as it appears in Minute Book volume 81, page 627.

     IN WITNESS WHEREOF, I hereby certify and affix the seal of the Second Court of
Appeals at Fort Worth, Texas this 1st day of October, 2015.


                                                   DEBRA SPISAK, CLERK
                                                   SECOND COURT OF APPEALS
                                                   FORT WORTH, TEXAS